Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 6-7 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 6, applicant’s disclosure does not enable the scenario where all the tilt rotors are configured for variable angular position about a single tilt axis, as recited in claim 6.
Claim 7 recites similar issues with regards to a single yaw axis, etc.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider 

Claims 1-6, 9-16, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Austen-Brown US 2003/0094537 in view of Tian US 2013/0092799.

Regarding claim 1, Austen-Brown teaches an aircraft, comprising: 
an airframe having a fixed-wing section (summarized in figure 1); 
a plurality of rotors attached to the airframe, at least some of the rotors being variable-position rotors having first and second operating configurations and transitions there between based on rotor position signals supplied thereto, the first operating configuration being a vertical-flight configuration in which the rotors collectively generate primarily vertical thrust for vertical flight of the aircraft, the second operating configuration being a horizontal- flight configuration in which the rotors collectively generate primarily horizontal thrust for horizontal fixed-wing flight (figures 1-2); and
control circuitry configured and operative to independently control at least rotor thrust and rotor orientation of each of the variable-position rotors to provide for (i) the transitions between the first and second operating configurations during corresponding transitions between the vertical flight configuration and the fixed-wing horizontal flight configuration, and (ii) commanded thrust-vectoring maneuvering of the aircraft in both the vertical-flight configuration and the horizontal-flight configuration (being inherent to those with ordinary skill in the art and described throughout);
but does not specify the rotors being electric; or a source of electrical power for powering the electric rotors.
Tian; however, renders electric rotors/electrical power sourcing as obvious (summarized in the abstract). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such electrical functions, in order to increase efficiency and save on weight, etc.

Regarding claim 2, the references teach the aircraft of claim 1, wherein both references broadly teach the airframe has a wing-like central body having the rotors disposed thereabout (Austen-Brown 
but do not specify the panels being removable. 
	However, it’s inherently obvious to those with ordinary skill in the art, that the panels may be removable; since one, the aircraft could inherently be built by attaching multiple elements together; or two, in order to enable easier maintenance of isolated parts; etc.

Regarding claim 3, the references teach the aircraft of claim 2, but do not specify wherein the wing panels and central body are co-configured with an interlocking spar arrangement for securing the wing panels to the central body.
However, such interlocking connections are extremely well known in the art (reference Hutchinson US 4,535,958 at least figure 11). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such connections, in order to enable efficient separation/connection of the elements, etc.

Regarding claim 4, the references teach the aircraft of claim 1, wherein Austen-Brown further teaches the rotors include front rotors located forward of a center of the aircraft and rear rotors located rearward of the center of the aircraft, the front rotors having either an upward or downward orientation and the rear rotors having an opposite orientation to the orientation of the front rotors (figure 2).

Regarding claim 5, the references teach the aircraft of claim 4, wherein Austen-Brown further teaches the front rotors have the upward orientation providing tractor propulsion and the rear rotors have the downward orientation providing pusher propulsion (figure 2).

Regarding claim 6, the references teach the aircraft of claim 1, wherein Austen-Brown further teaches the variable-position rotors are configured for variable angular position about a tilt axis of the aircraft (as summarized between figures 1-2).


Austen-Brown; however, renders use of such elements as known and obvious (paragraph 0085). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such elements, in order to enhance weight efficient power serving functions to the system, etc.

Regarding claim 10, the references teach the aircraft of claim 9, but do not specify wherein the servo control mechanisms are parallel tandem servo mechanisms.
However, such elements are old and well known. Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such elements, in order to enhance efficient power serving functions to the system, etc.; since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 

Regarding claim 11, the references teach the aircraft of claim 1, but do not specify wherein the variable-position rotors include constrained rotors having limited variable positioning more limited than a variable positioning of others of the variable-position rotors.
However, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide any infinite combination of ranges of motion to the rotors, in order to accommodate design preferences, etc.; since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.

Regarding claim 12, the references teach the aircraft of claim 1, but do not specify wherein the rotors include fixed-position rotors having non-variable positions.
However, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide any various combinations of fixed/variable position rotors, in order to accommodate a preferred complexity of flight control based on design preferences; since all the claimed elements were 

Regarding claim 13, the references teach the aircraft of claim 1, wherein both references teach the rotors are mounted to respective ends of respective support booms, each support boom attached to a respective area of the airframe (as shown throughout the figures).

Regarding claim 14, the references teach the aircraft of claim 13, wherein both references teach each support boom is attached to a central body of the airframe (both references teach this limitation at least in its broadest sense, while Tian’s embodiments more closely resembles applicant’s figures), the central body being configured to receive wing panels to constitute the fixed-wing section for fixed-wing flight with vertical take-off and landing (as previously shown and described);
but again does not specify the wing panels as removable.
	However again, it’s inherently obvious to those with ordinary skill in the art, that the panels may be removable; since one, the aircraft could inherently be built by attaching multiple elements together; or two, in order to enable easier maintenance of isolated parts; etc.

Regarding claim 15, the references teach the aircraft of claim 14, further comprising additional support booms with additional rotors mounted thereto (as clearly shown in both references);
but do not specify the additional support booms being attached to the removable wing panels.
Austen-Brown; however, does teach the booms attached to the wings (figure 7) and Tian teaches booms attached between/to the “central body” and wings (figure 5 for example). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such location of the booms, in order to accommodate flight performance preferences, etc.; since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 

Regarding claim 16, the references teach the aircraft of claim 13, wherein the support booms extend in a fore/aft direction (as previously shown/described in both references).

Regarding claim 19, the references teach the aircraft of claim 13, wherein Austen-Brown further teaches further comprising adjustable-position landing gears (as inherently shown in at least figure 13, etc.); but do not specify the landing gears attached to the support booms.
However, such arrangement of landing gears is old and well known (see at least King US 3,868,073 for a tail supported by landing gear figure 1 as described). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such location of the landing gear, in order to better support the heavier rotors on the booms, etc.; since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 

Regarding claim 20, the references teach the aircraft of claim 13, but do not specify wherein each of the support booms is modularly attached to the airframe via an adjustable shim, the shim being adjusted to align the boom-mounted rotors relative to the aircraft to achieve desired thrust lines, angle-of-attack, and trim.
However, shims are old and well known. Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such shims, in order to provide an efficient means to adjust the booms for various aerodynamic requirements for various load/weight scenarios for example, etc.; since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 


However, such compartments are old and well known/inherent. Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide a larger area to encompass all compartments/allow for rearrangement of the compartments, again in order to provide an efficient means to adjust the elements for various aerodynamic requirements for various load/weight scenarios for example, etc.; since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 

Claims 7-8 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Austen-Brown and Tian in view Taylor US 2015/0014475

Regarding claim 7, the references teach the aircraft of claim 6, but do not specify wherein the variable-position rotors are further configured for variable angular position about a yaw axis of the aircraft, a combination of the variable angular positions about the tilt axis and yaw axis providing a resultant rotor orientation having respective angular components about the tilt axis and the yaw axis.
Taylor; however, renders such directional rotation as obvious (summarized in figures 2A, 2C, 3A-B, etc.). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such directional capabilities, in order to enhance flight directional control to the aircraft.
In the spirit of compact prosecution, Desaulniers US 2013/0206915 is another example of the recited rotor positioning capabilities being old and well-known in the art (summarized in figure 1).

Regarding claim 8, the references teach the aircraft of claim 1, but do not specify wherein one or more of the rotors are further configured for variable pitch of respective rotor blades, and the control 
Taylor; however, does teach such capabilities (summarized in figure 2A, etc.). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such capabilities, in order to enhance directional flight control of the aircraft, etc.

Regarding claim 22, the references teach the aircraft of claim 7, wherein at least Austen-Brown further teaches each of the rotors is a respective rotor assembly having a propeller and an electric motor configured to rotate the propeller in operation (as clearly described throughout and summarized in the figures).

Response to Arguments
Applicant's arguments filed 8/16/21 have been fully considered but they are not persuasive.
Applicant argues that Austen-Brown does not teach “the movement of the tiltmotors is inter-dependent and not independent.” This argument is moot since claim 1 recites that merely “control circuitry configured and operative to independently control at least rotor thrust and rotor orientation of each of the variable-position rotors, etc.” Claim 1 requires independent control of thrust and orientation, not that the orientation of each rotor is independently controllable from each other rotor. Since thrust and orientation are two completely separate functions, it is inherent that these two functions are controlled independent from one another.
Applicant’s argument that stating some elements/arrangements as well-known is inappropriate is not convincing. The Examiner has provided prior art evidence to the rejections above to clearly demonstrate how some elements/arrangements are ridiculously well known. This in fact does not constitute a new grounds of rejection. This merely provides evidence to some elements/arrangements being old and well known. Applicant’s comments on the rejections of claims 12, 14, and 19-21 are moot since applicant has not argued against the obviousness statement. The Examiner challenges the applicant to provide evidence that they have invented “shims,” “payload compartments,” “battery compartments,” “the concept of moving elements around to adjust center of gravity,” etc. The Examiner .
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WONG whose telephone number is (571)272-7889.  The examiner can normally be reached on Monday through Friday from 8:00am to 4:30pm MST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA B WONG/Primary Examiner, Art Unit 3644